                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

   FRANKLIN D. AZAR                                 §
   & ASSOCIATES, P.C.,                              §
                                                    §
          Plaintiff,                                §
                                                    §   ACTION NO. 4:17-CV-418
   v.                                               §   JUDGE MAZZANT/JUDGE JOHNSON
                                                    §
                                                    §
   JERRY L. BRYANT, et al.,                         §
                                                    §
          Defendants.                               §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On May 28, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

  (Dkt. #264) that Plaintiff Franklin D. Azar & Associates, P.C. (“Azar”) and Defendant Daniel

  McNeil’s Agreed Motion to Dismiss Plaintiff’s Claims Against Defendant Daniel McNeil, LLC

  (the “Agreed Motion”) (Dkt. #263) be GRANTED.

         Having received the Report of the United States Magistrate Judge, and no objections

  thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

. the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

  conclusions of the Court. Therefore, the Agreed Motion (Dkt. #263) is GRANTED. Azar’s claims

  against Daniel McNeil are hereby DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED.

          SIGNED this 18th day of June, 2019.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE
